DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
 
Response to Amendment
In light of Applicant's submission filed October 13, 2022, the Examiner has withdrawn the 35 USC § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 39-43, and 45-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically claims 1 and 39 the amendment that states, “determining contextual content for the content category, wherein the contextual content is determined using a second machine learning model which receives as input a stitch file which
associates impressions and user actions and generates output file that is processed at runtime to
determine the contextual information,” the applicant’s specification does not teach or suggest the aforementioned limitation. The applicant’s specification at [0109] does not discloses a second machine learning model receives as input a stitch file. Nor does it appear to output file that is processed at runtime to determine the contextual information. Paragraph [0109] states that a “reduce operation” is performed on a “machine learning map” but does require that the machine learning map reduce operation be reduce operation the utilizes machine learning to determine a result. Additionally, the output of the reduce operation can be used at runtime by a ranking algorithm that ranks the contextual information, but this does not mean that the reduce operation is occurring at runtime.  Next, the action that occurs at runtime is a ranking of the contextual information not a determining of the contextual information as currently claimed.  Finally, even if the “machine learning map reduce operation” was considered to be a machine learning model, the claimed feedback loop supported only by paragraph [0098], appears to be a feedback loop may be used for the machine learning model of paragraph [0011] (the first machine learning model) that maps a user’s location to semantically meaningful locations based on check-ins, and does not appear to be used in the “machine learning map reduce operation” (the second machine learning model) of paragraph [0109] as claimed.  Thus, claims 1-13, 39-43, and 45-51 fail to satisfy the written description requirement. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim  1-13, 39-43, and 45-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramer et al. (US 2009/0222329) in view of Ball et al. (US 2012/0179527) in view of  Kapicioglu et al. (US  2013/0325855) and in further view of Bhatia et al. ( US 2011/0173063).

 	Claims: 1 and 39 Ramer discloses a method for presenting information to a user in a computer system, the method comprising acts of:  	determining an identity of the user in the system; (see for example[0159] identity of the user) 	based on the familiarity category, identifying a content category comprising content associated with the familiarity category, wherein the content category is associated with a set of rules for determining the when the content is relevant to the user; (0123, 0128, parameter may also relate to a user history, a user transaction, a geographic location, geographic proximity, a user device, a time, and or other user characteristics.  For example, parameters relating to a user may include age (27), sex (male), previous user transactions (purchase of a jazz recording), and geographic location (New York City) 0364, 0394
 	Determining contextual content for the content category using the set of rules ([0447], content may include advertisements and may be stored locally on the mobile communication facility 102 (e.g., in the cache memory) and periodically updated according to the time of day and/or changes in location of the mobile 
communication facility) and  	displaying the contextual content to the user in a display of the mobile device. ([0676] that location as determined by a location based service may be used as a parameter for aggregating search results into categories.  Location may be provided by a GPS system or a cell phone triangulation service. Also at [1013] discloses contextual information relating to the location and/or content. Also at [1014] contextual information based on user interactions with content and/or location. Also at [1354 and 1357] discloses ads targeted by categorized location, the categorized location can be based on a plurality of categories such as home, work, etc. Especially at [1409] a navigation application may  be associated with application contextual data including but not limited to  geographic coordinates corresponding to a location of a mobile communication facility, a data inquiry made within the navigation application by a user (e.g., "where is the nearest gas station"). The aforementioned citations are substantially equivalent to the applicant’s added limitation. (also see [1429])) but does not explicitly disclose periodically determining a context of the user, wherein the context represents a familiarity of the user with the location, and the context is determined using at least historical venue visit data of the user;  	However Ball discloses periodically determining familiarity category of the user, wherein the familiarity category represents a familiarity of the user with a region comprising the location, and the familiarity category is determined using at least historical visit data of the user for the region;(see [0067], that discloses specifying which ads to send someone based on the number or frequency in within a geographical region. The determining of frequency (e.g familiarization)  to put the users in equivalent to the applicant’s familiarity category).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to have included in Ramer to include periodically determining familiarity category of the user, wherein the familiarity category represents a familiarity of the user with a region comprising the location, and the familiarity category is determined using at least historical visit data of the user for the region; in order to provide relevant information to a user. 	Ramer and Ball do not explicitly disclose determining contextual content for the content category, wherein the contextual content is determined using a second machine learning model which receives as input a stitch file which associates impressions and user actions and generates output file that is processed at runtime to determine the contextual information, wherein the second machine learning model is trained using a data set comprising prior user content selections and is updated using a feedback loop to determine which contextual content are of interest to the user; 	However Bhatia discloses determining contextual content for the content category, wherein the contextual content is determined using a second machine learning model which receives as input a stitch file which associates impressions and user actions and generates output file that is processed at runtime to determine the contextual information, wherein the second machine learning model is trained using a data set comprising prior user content selections and is updated using a feedback loop to determine which contextual content are of interest to the user;[0023] 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to have included in Ramer and Ball to include determining contextual content for the content category, wherein the contextual content is determined using a second machine learning model which receives as input a stitch file which associates impressions and user actions and generates output file that is processed at runtime to determine the contextual information, wherein the second machine learning model is trained using a data set comprising prior user content selections and is updated using a feedback loop to determine which contextual content are of interest to the user, in order to minimize the vast number of possible content items for ranking and to provide only the most relevant information to a user. 	Ramer and Ball do not explicitly disclose determining, for the user, the location of a mobile device of the user, wherein the location is determined using a first machine learning model to identify one or more locations based upon one or more signals received from the mobile device, wherein the first machine learning model is trained using legged data comprising location data and prior check-ins. 	However Kapicioglu discloses determining, for the user, the location of a mobile device of the user, wherein the location is determined using a first machine learning model to identify one or more locations based upon one or more signals received from the mobile device, wherein the first machine ([ 0066 - 0069, discloses using a training model that uses past check in data and ranks venues according to relevance and identifies venues to display to users. Also see [0123], discloses the check-in venues have been generated as the result of a contextual ranking, in terms of time-of-day. As a result of the contextual ranking and the time of day being 11:00 pm on a Saturday night, the venues are primarily made up of late-night activities, including entertainment clubs and eateries) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to have included in Ramer, Ball and Jaques to include determining, for the user, the location of a mobile device of the user, wherein the location is determined using a first machine learning model to identify one or more locations based upon one or more signals received from the mobile device, wherein the first machine, in order to provide information that is currently relevant to the user while they are at a specific location .
  	Claims 2 and 40: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 1 and 39, further comprising an act of determining movement of the mobile device of the user. [0191], Ramer 	Claim 3 and 41: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 2 and 40, further comprising an act of determining whether there is a context change of the user responsive to movement of the mobile device of the user. [0191], Ramer 	Claim 4 and 42: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 1 and 39, further comprising an act of logging a historical display of contextual information to the user in the display of the mobile device. [01355], Ramer 	 Claim 5 and 43: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 1 and 39, further comprising an act of logging a historical selection of contextual information by the user in the display of the mobile device. [01355], Ramer
  	Claim 6: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 1 and 39, further comprising an act of determining, by a plurality of modules each associated with a designated content type, contextual content for display to the user. [1464], Ramer 	Claim 7 and 45: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 6 and 44, further comprising an act of ranking the respective contextual content of the plurality of modules. [1100 and 1464], Ramer 	Claim 8 and 46: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 7 and 45, further comprising an act of displaying the highest ranked contextual content to the user in the display of the mobile device. [0911 and 0958], Ramer 	Claim 9 and 47: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 8 and 46, wherein the act of displaying the highest ranked contextual content to the user in the display of the mobile device includes displaying the contextual content in at least one of a stream of content within a location-based service application and a notification pushed to the mobile device. [0911], Ramer 	Claim 10 and 48: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 1 and 39, further comprising an act of determining the context change of the user based on an arrival of the user at a venue. [0329], Ramer 	Claim 11 and 49: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 10 and 48, further comprising an act of determining the arrival of the user at the venue by a model based on previous check-in data. [0100], Ramer 	Claim 12 and 50: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 1 and 39, further comprising an act of determining a confidence score indicating that the user is likely located at the venue, and wherein the act of determining the context includes an act of determining that the user is located at the venue responsive to the confidence score. [1388] Ramer 	Claim 13 and 51: Ramer, Ball, Bhatia, and Kapicioglu discloses the method according to claim 11 and 49, further comprising an act of determining a time of delivery of contextual information coincident with a determined arrival time of the user at the venue.[0329], Ramer

Response to Arguments

Applicant’s arguments with respect to the 101 rejection are moot, as the current amendment has overcome the 35 USC 101 rejection by requiring the second machine learning model that is trained to analyze a stich file based on a specific type of training data, and then retrained using a specific type of additional data which is sufficient to transform the abstract idea into a specific practical application.
Applicant’s argument’s with regard to the 35 USC 103 rejection are moot.  The applicant’s arguments are based on the newly added claim amendments which have been addressed using the newly added prior art of Bhatia in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Llana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3622                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3622